* For opinion on petition for writ of certiorari to Court of Appeals, see 202 Ala. 629, 81 So. 571.
The appellant, on a trial before a jury in the circuit court, was convicted of selling prohibited liquors, in violation of section 3 of the act of 1915. Acts 1915, p. 2, § 3. The jury assessed a fine of $50, for which, together with the costs of the prosecution, the appellant confessed judgment with sureties, and the court, as an additional punishment, sentenced the defendant to hard labor for the county for a term of 90 days. The act provides:
"Any violation of this section of this act shall be a misdemeanor punishable by a fine of not less than fifty nor more than five hundred dollars, to which, at the discretion of the court or judge trying the case, may be added imprisonment in the county jail or confinement at hard labor for the county for not more than six months for the first conviction; and on the second and each subsequent conviction of a violation of this section the offense shall, in addition to a fine within the limits above named, be punishable by confinement at hard labor for the county for not less than three nor more than six months, to be imposed by the court or judge trying the case."
Under the provisions of the act quoted, the court was authorized to impose the additional punishment. This is the only matter argued by counsel for appellant, and we find no error in the record.
Affirmed.